Robinson, J.
(specially concurring). This is an appeal from a verdict and a judgment for $2,000 against the railway company. The charge is that at the crossing of a highway in IVIedora, and within a few feet of the highway, defendant by negligence left four kegs of spikes which frightened and caused a team of horses to run away with the plaintiff, to her damage $2,000. At the time of the runaway the plaintiff and her three small children were in a buckboard or one-seated buggy, and the team was driven by a little boy eleven years old weighing 59 pounds. The runaway occurred as the team was on the descent from a railway crossing, about 7 or 8 feet above the level of the country. One of the children was a baby, and when the team commenced to run, the mother took the baby on her lap and took hold of the lines with the boy. The boy was thrown out and took one line with him. The mother grabbed for the line, but could not reach it, so she was left in the buggy with the baby and another child and only one line to guide the team.
The case presents only two questions: (1) Was the company guilty of negligence in leaving the kegs near the highway, and did such kegs cause the team to run away ? (2) Was the plaintiff guilty of contributory negligence in permitting so young and small a child to drive the .team over such a crossing with his mother and the small children ?
Of course the findings of the jury are in favor of the plaintiff, and on doubtful questions of fact on which there is conflicting evidence the courts commonly put the responsibility onto the jury and in that way wash their own hands of any guilt. Still, in reviewing a case of this *485kind, it is for the judges to use tkeir common sense and common knowledge. Kegs of nails are kegs of nails, boys are boys, horses are horses, and kegs of nails do not frighten them.
A little boy of eleven years old, weighing fifty-nine pounds, is not fit to drive a team and buckboafd or one-seated buggy with a woman and two other small children. A woman with a baby on her lap is not fit to assist a little boy in driving a team over a rather dangerous place. In time of danger a team of horses should always be in control of a man, especially when there is on board a woman with small children. The chances are a thousand to one — and it may be easily demonstrated— that any competent man can safely drive a thousand teams over the crossing in question regardless of nail kegs, however numerous. When a team starts to run away a man can haul them in, saw their mouths, bring them to their senses with a good lash of the whip, and he can ride as fast as the team can run, and keep them on the road. But that may not be true in case of a man hampered and crowded with a lot of small children. It was sheer negligence and want of care and prudence for the mother to crowd herself and three small children onto the buckboard or one-seated buggy. It was made for only two persons. In driving a team a little boy is at a great disadvantage. He has not sufficient strength or the presence of mind. The horses know when they have a boy driving them and they have no confidence in him, but if the boy had been alone he would not have been crowded off his seat, and he could have remained in the buggy.
Mrs. Olmstead saw the accident and immediately heard the boy tell of it. He said: “Well, I don’t know, unless the whiffletree got into the wheels and when it got loose it bumped the horses on the heels and they jumped and turned so short I fell out.” In going down a hill with such a load, the horses must hold back, and there is danger of the whiffletree coming in contact with the horses’ legs; that is a frequent cause of runaway.
The conclusion is that the railway company was not guilty of negligence in placing the nail kegs as they did, and defendant was guilty of negligence in driving with her three small children as she did, and her own negligence was the proximate and real cause of the accident.